J-S15029-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA              :   IN THE SUPERIOR COURT OF
                                           :        PENNSYLVANIA
                                           :
              v.                           :
                                           :
                                           :
 AILEAF ASHFORD                            :
                                           :
                    Appellant              :   No. 1017 EDA 2021

             Appeal from the PCRA Order Entered April 30, 2021
            In the Court of Common Pleas of Philadelphia County
                Criminal Division at CP-51-CR-0502211-1999


BEFORE: NICHOLS, J., MURRAY, J., and SULLIVAN, J.

MEMORANDUM BY MURRAY, J.:                                 FILED JUNE 7, 2022

      Aileaf Ashford (Appellant) appeals pro se from the order dismissing as

untimely his fourth petition filed pursuant to the Post Conviction Relief Act

(PCRA), 42 Pa.C.S.A. §§ 9541-9546. We affirm.

      On August 23, 2000, a jury convicted Appellant of first-degree murder,

and the trial court sentenced him to life in prison.       This Court affirmed

Appellant’s judgment of sentence on December 29, 2001, and on May 2, 2002,

the Pennsylvania Supreme Court denied allowance of appeal.                  See

Commonwealth v. Ashford, 792 A.2d 1278 (Pa. Super. 2001) (unpublished

memorandum), appeal denied 798 A.2d 1286 (Pa. 2002).

      Appellant filed three unsuccessful petitions seeking post-conviction

relief. See Commonwealth Brief at 5-6 (detailing procedural history). On

August 31, 2020, Appellant pro se filed the instant petition, his fourth, seeking

relief based on newly discovered facts from a trial witness, Rykeith Sullivan
J-S15029-22



(Sullivan). On March 29, 2021, the PCRA court issued notice of intent to

dismiss the petition pursuant to Pa.R.Crim.P. 907. The PCRA court dismissed

the petition without a hearing on April 30, 2021. Appellant timely appealed.

      Appellant presents the following issues for review:

      1. DID THE COURT ERR OR ABUSE ITS DISCRETION IN HOLDING
         THAT [APPELLANT] DID NOT MEET THE THRESHOLD
         REQUIREMENTS    TO    INVOKE    THE  PCRA    COURT’S
         JURISDICTION?

      2. DID THE COURT ERR IN DISMISSING APPELLANT’S PETITION
         FOR RELIEF PURSUANT TO THE POST CONVICTION RELIEF ACT
         AS UNTIMELY AND WITHOUT A HEARING?

      3. DOES EVIDENCE OF ACTUAL INNOCENCE PROVE A
         MISCARRIAGE OF JUSTICE OR DUE PROCESS VIOLATION HAS
         OCCURRED?

Appellant’s Brief at 8 (unnumbered).

      Our review the PCRA court’s order “is limited to examining whether the

PCRA court’s determination is supported by the evidence of record and

whether it is free of legal error.” Commonwealth v. Sandusky, 203 A.3d

1033, 1043 (Pa. Super. 2019) (citation omitted).

      Like the PCRA court, we must consider the timeliness of Appellant’s

petition. The timeliness of a PCRA petition implicates jurisdiction, and no court

has jurisdiction to hear an untimely petition. Commonwealth v. Williams,

35 A.3d 44, 52 (Pa. Super. 2011). Any PCRA petition, including a second or

subsequent petition, must be filed within one year of the date the judgment

of sentence becomes final. 42 Pa.C.S.A. § 9545(b)(1). Judgment is final “at



                                      -2-
J-S15029-22


the conclusion of direct review, including discretionary review in the Supreme

Court of the United States and the Supreme Court of Pennsylvania, or at the

expiration    of   time    for    seeking     review.”     42     Pa.C.S.A   §

9545(b)(3); Commonwealth v. Pollard, 911 A.2d 1005, 1007 (Pa. Super.

2006). To meet an exception to the time requirement, a petitioner must plead

and prove:

      (i)      the failure to raise the claim previously was the result of
               interference     by   government     officials  with   the
               presentation of the claim in violation of the Constitution
               or laws of this Commonwealth or the Constitution or
               laws of the United States;

      (ii)     the facts upon which the claim is predicated were
               unknown to the petitioner and could not have been
               ascertained by the exercise of due diligence; or

      (iii)    the right asserted is a constitutional right that was
               recognized by the Supreme Court of the United States or
               the Supreme Court of Pennsylvania after the time period
               provided in this section and has been held by that court
               to apply retroactively.

42 Pa.C.S.A. § 9545(b)(1)(i)-(iii).     A petition attempting to invoke an

exception must “be filed within one year of the date the claim could have been

presented.” 42 Pa.C.S.A. § 9545(b)(2).

      Appellant agrees his petition is untimely, but claims he met the

exception of proving newly discovered facts.      See Appellant’s Brief at 12

(stating PCRA court “misapplied the newly discovered fact exception . . .

leading to an erroneous dismissal of PCRA petition as untimely.”).




                                      -3-
J-S15029-22


      To obtain relief based on newly discovered facts, Appellant must

establish his proffered evidence “(1) could not have been obtained prior to the

conclusion of the trial by the exercise of reasonable diligence; (2) is not merely

corroborative or cumulative; (3) will not be used solely to impeach the

credibility of a witness; and (4) would likely result in a different verdict if a

new trial were granted.” Commonwealth v. Pagan, 950 A.2d 270, 292 (Pa.

2008) (citation omitted).

      Appellant contends he received exculpatory evidence from Sullivan, who

was approximately 12 years old when he testified at Appellant’s trial as a

rebuttal witness for the Commonwealth. Appellant explains that he learned

about the evidence when he was

      transferred to SCI-Smithfield on September 4, 2019, and within
      days of his being there, on September 8, 2019, an inmate [] told
      [A]ppellant that he spoke to Sullivan on the phone, and that
      Sullivan told [him] he had wrote [A]ppellant a letter, and to tell
      [A]ppellant to call him (Sullivan).

Appellant’s Brief at 14. Appellant claims he contacted Sullivan, who wrote him

“a letter and subsequent affidavit, stating that he was coerced to give that

fabricated testimony by the victim’s sister.” Id. at 10. Appellant asserts he

did not learn of the new facts until after he

      arrived at SCI-Smithfield on September 4, 2019. So despite any
      date on the affidavit/statement, it is timely filed if done by or
      before September 4, 2020. That burden was met when appellant
      submitted his petition on August 31, 2020.

Id. at 17.    Appellant maintains Sullivan’s letter and affidavit constitute

“admissions of fabrications.” Id. at 16.

                                      -4-
J-S15029-22


      Conversely, the Commonwealth argues Appellant “failed to explain why

he was unable to ascertain the supposed new information over the last twenty

years with the exercise of due diligence.”       Commonwealth Brief at 8.      In

addition, the Commonwealth emphasizes “Sullivan did not state in either the

letter or affidavit that his testimony at trial was false in any way[.]” Id. at 10

(footnote omitted). Finally, the Commonwealth argues Appellant “failed to

explain how any theoretical contradiction in Sullivan’s trial testimony would

have entitled him to relief,” given the “ample evidence proving Appellant’s

guilt.” Id. at 12. We agree.

      Sullivan’s letter to Appellant is not dated.         Pertinently, Sullivan

apologizes for testifying at trial and states:

      I didn’t want to testify at your trial, I was forced to by my family
      (babysitter). I was told what to say, the D.A. had to know I didn’t
      know what happened and had to know or help prep me because I
      was super young and never really saw anything that had anything
      to your case [sic], plus I was nervous & was informed to ball up
      my fist to hide the nervousness.

                                       ***

      I was told investigators w[ere] looking for me about your case, I
      just never got back with them. Basically I was told a bad guy
      would walk free if I didn’t go to court. At the time I had no idea
      what was going on.

PCRA Petition, 8/31/20, Letter at 1 (undated).

      In the affidavit, Sullivan swears:




                                      -5-
J-S15029-22


              I am not claiming that anyone is innocent because I do not
        know Ali,1 nor was I there or know of any murder of [the victim].
        I am simply trying to correct a wrong that may have been done.

              I remember being groomed in a side room, being told what
        to say if I was nervous and what to do to hide my nervousness. I
        was told to ball my fist as tight as I could.

               What I don’t remember is ever being present to any murders
        to this day, let alone the guy in the neighborhood that would pay
        me to pick up his food on store runs as a kid.2

               I truly am sorry if I have caused or was part [of] causing
        any wrong, but I am willing and available to testify to these facts
        if, and or when I am called.

PCRA Petition, 8/31/20, Affidavit at 1 (undated) (footnotes added).

        The PCRA court determined Appellant failed to establish he raised the

newly discovered fact exception within one year as required by 42 Pa.C.S.A.

§ 9545(b)(2). The PCRA court explained:

        [Appellant] indicated in his PCRA petition that Sullivan wrote him
        a letter in September 2019 stating the reasons for his alleged false
        testimony. However, Petitioner did not give a precise date of
        when he discovered said information. Rather, in his [Rule] 907
        response, he implored this [c]ourt to use the postmarked date on
        the envelope Sullivan’s letter was mailed in. The envelope
        [Appellant] referenced was postmarked May 11, 2020 and
        addressed to an inmate by the name of Cleo McKinney - NF 7199.
        Furthermore, [Appellant] again did not state the precise date that
        he received the affidavit, and the date of when he discovered the
        alleged new facts, but rather again requested this [c]ourt use the
        postmarked envelope presumably the affidavit was mailed in to
        determine when he discovered this allegedly new information.
        The postmark on the envelope referenced was dated for December
____________________________________________


1 As indicated by his salutation to “Ali” at the top of the letter, Sullivan is
referring to Appellant, whose given name is Aileaf.

2   Sullivan appears to be referencing the victim.

                                           -6-
J-S15029-22


       21, 2019, again this did not give this [c]ourt any indication as to
       when [Appellant] initially learned of the new information.
       [Appellant], therefore, did not demonstrate that he raised [it]
       within the one year of the date that he could have presented it.

PCRA Court Opinion, 6/10/21, at 4 (citations omitted).

       The record supports the above reasoning.        In addition, the record

supports the PCRA court’s findings, in the alternative, with respect to

Appellant’s claims of newly discovered facts. The PCRA court stated:

              Even if [Appellant] had satisfied his burden of proving that
       he raised his claim within one year of discovering the new
       information, he still would have failed to invoke the newly
       discovered fact exception. During [] trial, Sullivan testified
       [Appellant] came to his home and confessed to shooting the
       [victim]. At no point during his trial testimony did Sullivan allege
       to be a witness to the homicide. In his affidavit, Sullivan again
       stated that he was not present at the scene. He confirmed “I am
       not claiming that anyone was innocent because I do not know Ali,
       nor was I there or knew of any murder of Shelton [sic] ... I
       remember being groomed in a sick3 room, being told what to
       say if I was nervous and what to do to hide my
       nervousness.”        Sullivan did not elaborate as to what he was
       told to say to help dissipate his nervousness during testimony.
       Similarly, in his letter Sullivan neither recanted nor contradicted
       his trial testimony. Rather, he affirmed that he was not at the
       scene of the crime. He continued to say “I was told what to say,
       the D.A. had to know I didn’t know what happened and had to
       know or help prep me because I was super young and really never
       saw anything that had anything to [do with] your case, plus I was
       nervous...” Sullivan did not elaborate in either his letter or his
       affidavit on the communication that took place between him and
       the [C]ommonwealth. More importantly, in neither document did
       he state that he fabricated his testimony during trial. Rather,
       Sullivan appeared to be describing what steps were taken to make
____________________________________________


3 As indicated above, we read Sullivan’s handwriting as stating he was
“groomed in a ‘side’ room.” PCRA Petition, 8/31/20, Affidavit at 1 (undated).
The distinction between “sick” and “side” does not impact our analysis or
disposition.

                                           -7-
J-S15029-22


      him comfortable to testify in court as a presumably nervous child
      witness.

Id. at 4-5 (bold emphasis in original, citations omitted).

      Furthermore, the record reveals ample evidence of Appellant’s guilt,

including testimony from an eyewitness who stated he saw Appellant argue

with the victim about whether Appellant could sell drugs from the victim’s

“corner,” and later saw Appellant fire multiple shots at the victim before

fleeing. Appellant is not entitled to relief because it is unlikely a new trial

would result in a different verdict. See Pagan, supra.

      For the above reasons, we discern no error by the PCRA court.

Commonwealth v. Jones, A.2d 903, 906 (Pa. Super. 2008) (citation

omitted) (“There is no absolute right to an evidentiary hearing on a

PCRA petition, and if the PCRA court can determine from the record that no

genuine issues of material fact exist, then a hearing is not necessary.”); see

also Pa.R.Crim.P. 907(2).

      Order affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/7/2022

                                     -8-